DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, and 10-22 are allowed (renumbered as 1-20).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a system and method for a distracted driver detection and alert system comprises a sensor configured to generate sensor data that reflects an attribute of the property, and a monitor control unit that is configured to receive traffic monitoring data that reflects movement of a vehicle, classify, a driver of a vehicle as a distracted driver determine based on the sensor data and the traffic monitoring data, determine a classification of the driver, based on the classification of the driver, generate an alert and outputting the alert, such as found in Trundle et al. (US 10,836,309).  The prior art of record does not teach or suggest, in the claimed combination, a system, and method for entrainment of a user based on bio rhythm of the user, comprising:
an analyzing unit configured to: receive bio rhythm information of the user, analyze the bio rhythm information, and set an entraining target based on an analysis of the bio rhythm information, monitor the bio rhythm information of the user,

an entraining rhythm generation unit using the at least one processor, the entraining rhythm generation unit configured to: generate an entraining rhythm for providing an entrainment experience to the user, wherein the entraining rhythm is based on the bio rhythm information received from the user, wherein the entraining rhythm is progressively modified based on the monitored bio rhythm information to reach the entraining and control one or more human sensory inputs to the user based on the entraining rhythm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kremer et al. (US 2019/0030278).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 14, 2021